DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 has been considered by the examiner.

Drawings
The drawings received on 10/19/20 are acceptable.

Allowable Subject Matter
Claims 1-11 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a DC-DC converter including the limitation “a comparator configured to compare an analog signal with the ramp signal so as to generate a control signal for a switching output stage; and a timing control unit configured to generate the timing control signal so that the coil 

Claim 4 is allowed because the prior art of record fails to disclose or suggest a DC-DC converter including the limitation “a first comparator and a second comparator configured to compare an analog signal with the ramp signal and the inverted ramp signal so as to generate a first comparison signal and a second comparison signal, respectively; a logical arithmetic unit configured to generate a control signal for a switching output stage by logical operation using the first comparison signal and the second comparison signal; and a timing control unit configured to generate the timing control signal so that the coil current is sampled at a reset timing of the ramp signal and the inverted ramp signal, wherein the DC-DC converter performs current-mode control output feedback control using the current sense signal, so as to generate a desired output voltage from an input voltage “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukushima (US 2020/0161973 A1) discloses a semiconductor device.
Fukushima et al. (US 10,892,681 B2) disclose a DC-DC converter operable to perform current mode control output 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838